United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
DEPARTMENT OF THE ARMY,
FORT POLK, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1539
Issued: November 18, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 8, 2015 appellant, through counsel, filed a timely appeal of a March 30, 2015
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation benefits
effective August 26, 2012 pursuant to 5 U.S.C. § 8106(c)(2).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has been before the Board on prior appeal.2 On November 15, 2013 the Board
affirmed the termination of compensation benefits, effective August 26, 2012, pursuant to
5 U.S.C. § 8106(c)(2) as appellant had refused an offer of suitable work.3 The facts relevant to
this appeal are set forth below.
On June 30, 2009 appellant, then a 41-year-old nursing assistant, injured her right ankle.
OWCP accepted a claim for right ankle fracture and nonunion of right ankle fracture. It paid
appellant compensation for temporary total disability compensation.
On June 14, 2010 appellant underwent right foot bone graft surgery to repair the
nonunion of the right distal fibula. The procedure was performed by Dr. J. David De Lapp,
Board-certified in orthopedic surgery.
In a February 4, 2012 report, Dr. Oghale Eleyae, a specialist in podiatry, noted
appellant’s history of right foot pain and trauma. He advised that she had developed arthritis in
her right ankle and was experiencing sharp and burning pain with walking. Dr. Eleyae reported
that appellant had developed chronic regional pain syndrome. He advised that she had been
restricted to a desk chair but still complained of pain and swelling to her right foot and ankle
after sitting for long periods. Dr. Eleyae opined that appellant would not be able continue
working even with light-duty limitations. He recommended that she be referred to her primary
care physician for a disability evaluation.
In order to determine appellant’s current condition and ascertain her ability to engage in
gainful employment, she was referred to Dr. John P. Sandifer, Board-certified in orthopedic
surgery, for a second opinion examination. In a report dated February 14, 2012, Dr. Sandifer
advised that appellant had continued complaints of pain and numbness in her right ankle and
right foot and had apparently developed reflex sympathetic dystrophy. He noted that appellant
had also undergone additional surgery for extensive tendon repair. Dr. Sandifer reported that
appellant was not able to return to her prior employment as a nursing assistant; he opined,
however, that she could work in a limited work, sedentary job. He outlined restrictions of no
standing for more than 15 to 20 minutes at a time or more than 2 hours in an 8-hour day.
Dr. Sandifer asserted that appellant needed to elevate her foot and ankle frequently, during the
day. In a work capacity evaluation accompanying his report, he noted that she could work an
eight-hour a day with these additional restrictions: intermittent sitting for no more than four
hours per day; walking, standing and lifting not exceeding five pounds for no more than
one-hour per day; pushing, pulling not exceeding five pounds for no more than two hours per
day; and no bending, stooping, squatting, kneeling, or climbing.

2

In Docket No. 12-624 (issued August 2, 2012) the Board found that OWCP properly determined that appellant
had received an overpayment of compensation due to the incorrect deduction of health benefit premiums and that the
overpayment should not be waived.
3

Docket No. 13-1046 (issued November 15, 2013).

2

On March 14, 2012 Dr. De Lapp advised with his signature that he approved of
Dr. Sandifer’s opinion that appellant could work an eight-hour day within his reported
restrictions, for one year.
On March 30, 2012 the employing establishment offered appellant a job as a modified
nursing assistant based on the restrictions set forth by Dr. Sandifer and approved by
Dr. De Lapp. The job entailed calling patients to verify appointments; taking vital signs sitting
down or intermittently standing up; advising patients of their appointment time; advising patients
to reschedule appointments if they cancelled; providing patients with the appointment line
number to reschedule appointments; bringing specimens to the lab twice a day; communicating
closely with providers and coworkers; attending a four-hour BLS class; intermittently weighing
adult patients by having them step on a scale and using a computer with her left hand and arm
only. In addition, the employing establishment noted that appellant would be provided with a
foot stool to elevate her right ankle and would be permitted to intermittently stand up and move
around as needed.
On March 30, 2012 appellant accepted the employing establishment’s modified job offer.
The employing establishment advised, however, that on April 3, 2012 she contacted her
supervisor and requested that she be placed in a leave-without-pay status.
In an April 5, 2012 report, Dr. De Lapp noted that appellant still had pain and swelling in
her right ankle but was feeling much better. He advised that her condition was essentially the
same as it had been and had basically stabilized since her distal fibula procedure. Dr. De Lapp
related that appellant’s supervisors believed that appellant could continue to perform light duty,
though she did not think they had actually made any accommodations for her. He advised that
appellant was under the influence of prescription narcotics and felt very distraught and anxious
about her multiple problems, including her foot, ankle, and hip.
Dr. De Lapp noted that x-rays of appellant’s right ankle showed a well-healed distal
fibula previous nonunion, with intact hardware, no evidence of loosening and no acute bony
abnormalities. He also advised that she had a negative bone scan for complex regional pain
syndrome. Dr. De Lapp opined that appellant could continue light duty pursuant to the
functional capacity evaluation he had submitted with his report. He submitted an April 5, 2012
duty status report (Form CA-17) which outlined restrictions of intermittent simple grasping and
fine manipulation for four hours per day; intermittent sitting, standing, and walking for no more
than four hours per day; intermittent bending, stooping twisting, pulling, pushing and reaching
above her shoulder for no more than one-hour per day and intermittent lifting not exceeding 10
pounds for no more than one-hour per day.
By letter dated June 5, 2012, OWCP advised the claimant that the offered position was
suitable, advised her of the sanctions for refusal of suitable work, and allowed her 30 days to
reply. No response was received.4

4

Appellant did file a Form CA-7, requesting a schedule award on June 27, 2012.

3

By letter dated July 6, 2012, OWCP advised appellant that the modified manual
distribution job was suitable and that she had provided no valid reason for refusing the suitable
position. Appellant was advised that, pursuant to section 8106(c)(2), she had 15 days to accept
the job otherwise her entitlement to compensation benefits would be terminated. She did not
respond within the allotted time.
By decision dated August 13, 2012, OWCP terminated appellant’s eligibility for
compensation benefits and for schedule award benefits effective August 26, 2012 as she had
refused an offer of suitable work pursuant to 5 U.S.C. § 8106(c)(2). It found that the position
offered by the employing establishment was within her treating physician’s prescribed work
restrictions and found that the medical evidence established that she was capable of performing
the modified nursing assistant’s job. OWCP also noted that appellant had been afforded the
requisite 15-day notice and opportunity to comply with 5 U.S.C. § 8106(c)(2). Appellant did file
a Form CA-7, requesting a schedule award on June 27, 2012.
By letter dated August 23, 2012, counsel requested an oral hearing, which was held
before an OWCP hearing representative on December 7, 2012.
By decision dated February 20, 2013, an OWCP hearing representative affirmed the
August 13, 2012 decision.
Appellant, through counsel, timely appealed the Board’s decision on March 26, 2013. In
a decision dated November 15, 2013, the Board affirmed OWCP’s February 20, 2013 decision.5
On November 13, 2014 appellant, through counsel, requested reconsideration. Appellant
submitted a November 13, 2014 report from Dr. Barton L. Warren, Board-certified in orthopedic
surgery, who noted that she was having difficulty maintaining her weight due to a loss of
appetite; he noted that she had lost over 100 pounds in recent months and was experiencing
severe right foot pain which limited her ability to work. Dr. Warren advised that appellant had
several other orthopedic problems which caused her constant pain and was also experiencing
severe depression and anxiety. He asserted that she continued to have severe emotional fallout
due to the fact that she had always worked but was no longer able to keep up the pace she
maintained prior to the injury, and was currently unable to engage in gainful employment.
Dr. Warren opined that appellant’s severe depression and anxiety led her to develop
psychomotor retardation, and insomnia. He asserted that she was severely depressed and had
nutritional deficiencies which were causing her to be significantly weak and fatigued.
By decision dated March 30, 2015, OWCP denied modification of the August 13, 2012
decision.
LEGAL PRECEDENT
Section 8106(c) of FECA provides in pertinent part, “A partially disabled employee who
(2) refuses or neglects to work after suitable work is offered ... is not entitled to compensation.”6
5

Docket No. 13-1046 (issued November 15, 2013).

6

5 U.S.C. § 8106(c).

4

It is OWCP’s burden to terminate compensation under section 8106(c) for refusing to accept
suitable work or neglecting to perform suitable work.7 The implementing regulations provide
that an employee who refuses or neglects to work after suitable work has been offered or secured
for the employee has the burden of showing that such refusal or failure to work was reasonable
or justified and shall be provided with the opportunity to make such a showing before
entitlement to compensation is terminated.8
To justify termination, OWCP must show that the work offered was suitable and that
appellant was informed of the consequences of his refusal to accept such employment.9 In
determining what constitutes “suitable work” for a particular disabled employee, it considers the
employee’s current physical limitations, whether the work is available within the employee’s
demonstrated commuting area, the employee’s qualifications to perform such work, and other
relevant factors.10 Section 8106(c) will be narrowly construed as it serves as a penalty provision
which may bar an employee’s entitlement to compensation based on a refusal to accept a suitable
offer of employment.11
The issue of whether an employee has the physical ability to perform a modified position
offered by the employing establishment is primarily a medical question that must be resolved by
medical evidence.12 It is well established that OWCP must consider preexisting and
subsequently acquired conditions in the evaluation of suitability of an offered position.13
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that the
March 30, 2012 job offer was not suitable and that her refusal to accept the offer was reasonable
or justified. As noted above, OWCP terminated appellant’s monetary compensation effective
August 26, 2012 on the basis that she refused a March 30, 2012 offer of suitable work. It found
that the weight of the medical evidence established that the modified nursing assistant’s position
was within the physical restrictions set forth by Dr. Sandifer, the referral physician, and
approved by Dr. De Lapp, her treating physician. The Board’s previous review of evidence
regarding the suitable work termination is res judicata.14 The issue currently on appeal is
whether the evidence submitted established that the termination decision should be modified.
7

Joyce M. Doll, 53 ECAB 790 (2002).

8

20 C.F.R. § 10.517(a).

9

Linda Hilton, 52 ECAB 476 (2001); Maggie L. Moore, 42 ECAB 484 (1991), reaff’d on recon., 43 ECAB
818 (1992).
10

20 C.F.R. § 10.500(b); see Ozine J. Hagan, 55 ECAB 681 (2004).

11

Gloria G. Godfrey, 52 ECAB 486 (2001).

12

Gayle Harris, 52 ECAB 319 (2001).

13

Richard P. Cortes, 56 ECAB 200 (2004).

14

See G.S., Docket No. 14-408 (issued June 10, 2014).

5

The Board has explained that, if a claimant requests reconsideration of a suitable work
termination, the issue remains whether appellant has established that she was unable to perform
the duties of the offered position, as of the date of the termination.15
Appellant requested reconsideration and submitted the November 13, 2014 report from
Dr. Warren, who opined that she was experiencing weight loss due to loss of appetite, additional
orthopedic problems which caused her constant pain, and severe depression, and anxiety.
Dr. Warren asserted that she continued to have severe emotional fallout due to the fact that she
had always worked but was no longer able to keep up the pace she maintained prior to the injury
and was currently unable to engage in gainful employment she was disabled. He opined that
appellant’s severe depression and anxiety led her to develop psychomotor retardation, and
insomnia. Dr. Warren asserted that she was severely depressed and had nutritional deficiencies
which were leading her to be significantly weak and fatigued a diagnosis of reflex sympathy
dystrophy. He, however, did not address the central issue in this case, that is whether appellant
was unable to perform the duties of the offered position as of the date of termination. Such an
explanation is necessary to support that appellant was disabled from performing the offered
position to reverse the sanction decision.16 An employee who refuses or neglects to work after
suitable work has been offered has the burden of showing that such refusal to work was
justified.17 As appellant has still failed to provide an acceptable reason for neglecting to work in
the suitable work position, OWCP properly denied modification of its sanction decision.
The Board finds that OWCP properly terminated appellant’s monetary compensation due
to her refusal of suitable work and that she did not thereafter establish that her refusal of suitable
work was justified. The Board therefore affirms OWCP’s March 30, 2015 decision denying
modification of the August 13, 2012 decision which terminated appellant’s compensation
pursuant to 5 U.S.C. § 8106(c)(2).
CONCLUSION
The Board finds that OWCP properly terminated appellant’s wage-loss compensation
pursuant to 5 U.S.C. § 8106(c)(2).

15

See J.J., Docket No. 14-951 (issued September 2, 2014).

16

Id.

17

5 U.S.C. § 8106(c)(2).

6

ORDER
IT IS HEREBY ORDERED THAT the March 30, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 18, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

